DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55
.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (US 2017/0146971).


Ono discloses (fig. 1):
A method for controlling a machine (Fig. 1, 2, 3) having at least one position- controlled shaft (from 2), the method comprising: specifying for a control facility (1) of the machine (2,3, ¶0082) a sequence of control commands which define for the at least one position-controlled shaft a sequence of ideal position target values (position command value) composed of a plurality of successive sections (position command value over time as shown in Fig. 7), with the ideal position target values within a section of the sequence of ideal position target values either increasing monotonically or decreasing monotonically (position increases or decreases, figs. 7 and 8) and with a difference between immediately successive ideal position target values changing its sign from one of the plurality of successive sections to a following one of the plurality of the successive sections (the sign changes based on direction, ¶0126), receiving from the control facility (input to 1, position command value) at a position controller (201) for the at least one position-controlled shaft a sequence of resulting position target values (model output position) and a corresponding position actual value commensurate with the sequence of ideal position target values (position command value, ¶0084),
wherein the resulting position target values (model output position)  are obtained by adding to the ideal position target values (position command value) respective additional target values (adds model output position back onto itself in 10, ¶0084), with a respective additional target value being positive when the ideal position target values increase monotonically within a section, and the respective additional target value being negative when the ideal position target values decrease monotonically within the section (Fig. 3, position deviation), with the additional target values comprising a first component (output from 4 and 10 added together in 20) which is dependent exclusively on a position difference (adder) which is either a difference between the respective ideal position target value and the first ideal position target value of the respective section, or a difference between the 
with a magnitude of the first component of the additional target values increasing as a magnitude of the position difference increases (position deviation, changes with velocity deviation, ¶0096), initially strictly monotonically and then at least monotonically (Fig. 2 and 3), determining with the position controller (201), based on the received sequence of resulting position target values and the corresponding position actual value (output from adder into 201), a first actuating signal for an actuator of the at least one shaft (outputs velocity command), and controlling a position of the at least one shaft (from 2 and 3), directly or indirectly, commensurate with the resulting position target value for the at least one shaft (¶0063-¶0066).


Regarding claim 14,
Ono discloses (fig. 1):
wherein the magnitude of the first component (output of adder from 4 and 10) assumes a predetermined maximum value when the magnitude of the position difference reaches a limit and is then kept constant within the respective section of the sequence of ideal position target values (Figs. 2 and 3, reaches inertia curve limit, ¶0071, ¶0096).

Regarding claim 15,
Ono discloses (fig. 1):
wherein the first component  (output of adder from 4 and 10)  has a value of zero at a beginning of the respective section of the sequence of ideal position target values (deviation is zero at center when starting, ¶0095-¶0096).

Ono discloses (fig. 1):
wherein the additional target values comprise a second component (output of added input to 203) which is dependent on a travel speed of the at least one shaft (velocity, from encoder, 202, 4), in particular proportional to the travel speed of the at least one shaft (from 4, and 202, ¶0066).

Regarding claim 17,
Ono discloses (fig. 1):
further comprising: feeding with the position controller (Fig. 1, 201) the respective first actuating signal (velocity command, ¶0063) and a respective speed actual value (from 202) to the actuator of the at least one shaft not directly, but via a speed controller which is subordinate to the position controller (203, ¶0064-¶0066), with a respective resulting speed target value (output from adder) depending on the respective first actuating signal (input to adder, output from 201, ¶0063-¶0066), and determining with the speed controller (203) a respective second actuating signal (output from 203) for the actuator based on the respective resulting speed target value (velocity command, ¶0064-¶0066) and the respective speed actual value (from 202), and controlling directly or indirectly a speed of the at least one shaft commensurate with the respective resulting speed target value (¶0064-¶0066).

Regarding claim 18,
Ono discloses (fig. 1):
further comprising: determining with the control facility (Fig. 1, 1) a respective first precontrol signal based on the sequence of resulting position target values (model velocity output), without taking into account the respective position actual value (only position command and model position deviation), 

Regarding claim 19,
Ono discloses (fig. 1):
further comprising: determining with the control facility (Fig. 1, 1) a respective second precontrol signal (model velocity output)  based on the sequence of resulting position target values (from position command value, ¶0063-¶0066), without taking into account the respective position actual value, and feeding the respective second actuating signal (model velocity output) not directly from the speed controller (203) to the actuator, but instead determining a respective third actuating signal (output of adder input to 203) for the actuator by adding the respective second precontrol signal (model velocity output) to the respective second actuating signal (output of 201 input to adder, ¶0063-¶0066), and controlling the actuator either commensurate with the respective third actuating signal (output from adder, ¶0063-¶0066) or commensurate with a respective fourth actuating signal derived from the respective third actuating signal.

Regarding claim 20,
Ono discloses (fig. 1):
further comprising: determining with the control facility (Fig. 1, 1) a respective third precontrol signal (model output torque) based on the sequence of resulting position target values (from positon command value), without taking into account the respective position actual value, and determining with the control facility (1) the respective fourth actuating signal (output of adder which is output to 204) for 
controlling the actuator with the respective fourth actuating signal (output of adder input to 204, ¶0064-¶0066).

Regarding claim 21,
Ono discloses (fig. 1):
further comprising: determining with the control facility (Fig. 1, 1) a respective third precontrol signal (model output torque) based on the sequence of resulting position target values (position command), without taking into account the respective position actual value,
determining with the control facility (1) a respective  resulting actuating signal for the actuator by adding the respective third precontrol signal (model output torque) to the respective second actuating signal (input to 104 which is added to the adder input to 203), and
controlling the actuator with the respective resulting actuating signal (¶0064-¶0066).

Regarding claim 22,
Ono discloses (fig. 1):
A control program for a control facility (Fig. 1, 1) of a machine (2, 3) having at least one position-controlled shaft (connecting 2 and 2), wherein the control program is stored on a computer-readable non-transitory storage medium (¶0174-¶0175) and comprises machine code which when loaded into a memory of by the control facility and executed by a processor of the control facility, causes the control facility to control the at least one position-controller shaft according to the method of claim 13.

Regarding claim 23,

A control program for a control facility (Fig. 1, 1) of a machine having at least one position-controlled shaft (2, 3), wherein the control facility is configured to control, during operation, the at least one position controlled shaft (¶0174-¶0175) according to the method of claim 13.

Regarding claim 24,
Ono discloses (fig. 1):
A machine (Fig. 1, 2 and 3), comprising:
at least one position-controlled shaft (2, and 3), and
a control facility (1), wherein, during operation, the control facility (1) is configured to control the at least on position controlled shaft of the machine according to the method of claim 13 (¶0174-¶0175).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyaji (US 2010/0109594) – position controlled machine

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846             

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846